Citation Nr: 0412353	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
February 1968.  Service in Vietnam is indicated by the 
evidence of record.  The veteran died in January 2001.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  During his lifetime, the veteran was not service 
connected for any disability.

2.  The cause of the veteran's death in January 2001 was 
congestive heart failure due to, or as a consequence of, 
atherosclerotic heart disease and diabetes.  A kidney and 
pancreas transplant was a significant condition that also 
contributed to his death.

3.  The veteran had Type I diabetes mellitus.

4.  The underlying causes of death began many years after 
service and are not attributable to the veteran's period of 
military service.  

5.  The veteran's death is not attributable to any service-
connected disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's Death Certificate is of record.  It shows the 
cause of the veteran's death in January 2001 as congestive 
heart failure due to, or as a consequence of, atherosclerotic 
heart disease and diabetes.  A kidney and pancreas transplant 
was listed as a significant condition that contributed to 
death.

Of record are treatment records from various health care 
providers dated in the late 1970s.  A treatment note from the 
Quisling Clinic in Madison, Wisconsin dated in January 1979, 
notes that the veteran had Type I diabetes mellitus.  

Treatment records from the Columbus Community Hospital, 
Columbus, Wisconsin show the veteran was diagnosed with Type 
I diabetes mellitus in November 1983, September 1986, 
February 1988, and on two separate visits in June 1988.

There is of record a Discharge Summary from St. Mary's 
Hospital of Richmond, Virginia, dated in February 1984, 
following a nine-day hospital stay for respiratory distress.  
In that summary, a secondary diagnosis of Type II diabetes 
mellitus was noted on the front page.  The report of the 
physical examination given in the course of this hospital 
stay reports an impression of "Diabetes mellitus, 
uncontrolled", but does not specify Type I or Type II.

The veteran was admitted to the St. Anthony Medical Center, 
Rockford, Illinois in July 1987 for diabetic ketoacidosis.  
The discharge summary noted a secondary diagnosis of Type I 
diabetes mellitus.  

In December 1988 the veteran was admitted to the University 
of Wisconsin Hospital and Clinic, Madison, Wisconsin for a 
cardiac catheterization and coronary arteriography.  The 
treatment summary identifies the veteran's diabetes as Type I 
diabetes mellitus.

A February 1989 treatment summary from the VA Medical Center 
(VAMC) in Madison, Wisconsin noted that the veteran had a 10-
year history of Type I diabetes mellitus.

Also of record is a June 1989 "to whom it nay concern" 
letter from B.K., M.D., who, the record shows, is affiliated 
with the Columbus Community Hospital, Columbus, Wisconsin.  
The letter notes that the veteran had been seen in Dr. K.'s 
office since November 1983 for Type I diabetes mellitus, as 
well as complications resulting therefrom, including diabetic 
neuropathy and renal failure.  Dr. K. noted that the veteran 
was also being treated for asthma and for congestive heart 
failure of unknown etiology.  In another "to whom it may 
concern" letter from Dr. K., dated in April 2001, after the 
veteran's death, the doctor noted that the veteran had 
undergone a kidney-pancreas transplant in July 1989; a 
myocardial infraction in 1991, followed by a defibrillator 
implantation; and suffered from congestive heart failure and 
angina the last year of his life.  Dr. K. concluded that 
diabetes was the underlying illness that caused the kidney 
failure and heart trouble.

In a June 2003 report, a VA physician, after review of all 
the available medical evidence, found, inter alia, that the 
majority of the veteran's records listed his diabetes as Type 
I, that the veteran had suffered an incident of diabetic 
ketoacidosis, and that the veteran's pancreas transplant 
supported a conclusion that the veteran had Type I diabetes 
mellitus.  The physician thus concluded that the veteran's 
diabetes was more likely than not Type I diabetes mellitus.



II.  Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2003).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2003) are met.  See 
38 C.F.R. § 3.309(e) (2003).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type II diabetes 
mellitus, but not Type I diabetes mellitus.  Id.  In general, 
for presumptive service connection to be granted for Type II 
diabetes mellitus, it must be manifested to a compensable 
degree of 10 percent or more at any time after service.  A 
veteran who served in Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(5)(iii).  It should also be noted that 
diabetes mellitus, Type I or II, and cardiovascular-renal 
disease, including hypertension, are presumed to have been 
incurred in or aggravated by service if manifested to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  

The veteran was not service connected for any disability 
during his lifetime.  The veteran's death certificate 
reflects that he died in January 2001.  The immediate cause 
of death was listed as congestive heart failure.  
Atherosclerotic heart disease was listed as a contributory 
cause of death, as was diabetes.  The kidney and pancreas 
transplant was listed as a significant condition contributing 
to death.

The veteran's service medical records are negative for any 
indication of treatment for heart disease or diabetes in 
service.  Additionally, there has been no indication that 
diabetes or cardiovascular disease or renal disease was 
manifest within a year of the veteran's separation from 
military service in February 1968.  Rather, the appellant 
claims that the veteran's diabetes is the result of the 
veteran's exposure to the herbicide Agent Orange while in 
service in Vietnam.  She contends that the heart and kidney 
failure resulted from the diabetes.  The first evidence of 
diabetes in the veteran was provided by the him in 1989, more 
than 20 years after service.  

The record shows that the veteran served in Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  Nevertheless, the facts of the case compel the 
conclusion that the veteran suffered from Type I diabetes 
mellitus, not Type II diabetes mellitus, and that it was Type 
I diabetes mellitus, not Type II diabetes mellitus, that led 
to the kidney failure and heart problems, which in turn led 
to the veteran's death.  Further, since the veteran did not 
have Type II diabetes mellitus, the veteran's diabetes cannot 
be presumed to have been incurred in service as a result of 
exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

Dr. K. has concluded that it was diabetes that caused the 
veteran's kidney failure and heart trouble, and the majority 
of the records refer to the veteran's diabetes as type I 
diabetes, not type II.  The VA physician who reviewed the 
record in June 2003 set forth several reasons for her 
conclusion that the veteran in fact had type I diabetes.  She 
noted that treating physicians had made type I diabetes their 
working diagnosis for the veteran, and that this was 
supported by the physicians' judgment that a pancreas 
transplant was indicated, something that would not have been 
done in a patient with type II diabetes.  Given the extensive 
review of the record, and the clearly articulated reasons for 
this physician's opinion, the Board finds that it is of 
greater evidentiary weight than that portion of the record 
that suggests that there was type II diabetes.  Additionally, 
as noted above, there has been no suggestion that heart or 
kidney problems are directly traceable to military service or 
to the one-year period following the veteran's separation 
from service.  Indeed, Dr. K.'s conclusion that the kidney 
and heart problems were caused by the diabetes stands 
uncontradicted by the evidentiary record.  Consequently, 
there is no basis for concluding that diabetes, heart 
disability, or kidney disability is attributable to the 
veteran's period of military service.  Likewise, for the 
reasons already mentioned, there is no showing of a 
presumptive disease within the one-year time period following 
the veteran's military service, and no showing that the 
veteran had a disease that would have allowed for the 
application of the presumption of 38 C.F.R. § 3.309(e).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
the claim of service connection for cause of death.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), 
which was signed into law on November 9, 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
March 2001, the month following the appellant's claim, and 
well before the RO's adjudication of the claim.  

Specifically regarding VA's duty to notify, the March 2001 
notification to the appellant apprised her with specificity 
of what the evidence must show to establish entitlement to 
the benefit sought, what evidence and/or information was 
needed from the appellant, what information VA would assist 
in obtaining on the appellant's behalf, and where the 
appellant was to send the information sought.  Additionally, 
the RO informed the appellant of the results of its rating 
decision, and the procedural steps necessary to appeal.  The 
RO provided a statement of the case (SOC) reporting the 
results of the RO's de novo review following the appellant's 
notice of disagreement, and two supplemental statements of 
the case (SSOCs) informing the appellant of the reasons and 
bases for denial of service connection for the veteran's 
cause of death.  In addition, the text of the pertinent VCAA 
regulations were included in the SOC, and the text of the 
pertinent regulations pertaining to presumptive service 
connection were included in the last SSOC.

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO had also previously associated with the file 
the VA and civilian treatment records detailed above.  
Additionally, as noted above, the RO obtained the opinion of 
a VA physician to determine the type of diabetes mellitus the 
veteran had.  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The appellant's claim for burial benefits and plot allowance 
was denied in a May 2002 decision by the RO.  (The 
appellant's original February 2001 claim was for burial 
benefits.)  The claim was denied in a letter from the RO 
dated in May 2002, and it was that decision by the RO denying 
burial benefits that the appellant's June 2002 notice of 
disagreement (NOD) addressed.  Nevertheless, the February 
2003 SOC did not address this issue, but instead re-
characterized the issue as service connection for cause of 
death, with no mention of the underlying burial benefits 
issue.  While it appears that this might be explained by the 
RO's intention to address the service connection question 
first because it might affect the manner in which the burial 
benefits claim is adjudicated, the SOC was not responsive to 
the appellant's NOD with the burial benefits denial.  In 
situations such as this, the United States Court of Appeals 
for Veterans Claims has held that the Board must remand the 
case for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, this issue is REMANDED to the RO for the 
following action:

The RO should prepare a statement of 
the case that specifically addresses 
the appellant's original request for 
burial benefits as indicated in her 
notice of disagreement dated in June 
2002.  If, and only if, the 
appellant files a timely substantive 
appeal, the case should be returned 
to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant, but she has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



